Citation Nr: 1116100	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus for the period prior to August 10, 2009.

2.  Entitlement to a disability evaluation in excess of 60 percent for the Veteran's Type II diabetes mellitus for the period on and after August 10, 2009.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1952 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) which established service connection for right upper extremity diabetic peripheral neuropathy, left upper extremity diabetic peripheral neuropathy, right lower extremity diabetic peripheral neuropathy, and left lower extremity peripheral neuropathy; assigned 10 percent evaluations for those disabilities; denied an increased evaluation for the Veteran's Type II diabetes mellitus, and denied a total rating for compensation purposes based on individual unemployability.  In April 2007, the RO increased the evaluation for the Veteran's hearing loss disability from 30 to 40 percent and effectuated the award as of December 12, 2006.  In September 2007, the RO granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; and effectuated the award as of July 7, 2006.  In February 2010, the RO increased the evaluation for the Veteran's hearing loss disability from 40 to 50 percent and effectuated the award as of May 22, 2008.  In May 2010, the Board advanced the Veteran's appeal on the docket on its own motion.  In July 2010, the Board remanded the Veteran's appeal the RO for action.  

In December 2010, the Appeals Management Center (AMC) granted service connection for chronic kidney disease; assigned a 30 percent evaluation for that disability; effectuated the award as of June 22, 2009; increased the evaluation for the Veteran's Type II diabetes mellitus from 20 to 60 percent disabling; and effectuated the award as of August 10, 2009.  

This appeal is REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

A December 2010 written statement from the Veteran may be reasonable construed as a claim of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is referred to the RO/AMC for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

In December 2010, the Veteran submitted additional relevant documentation.  In March 2011, the Veteran expressly did not waive RO review of the additional documentation and requested that the Board remand his claims to the RO so that such a review could be conducted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran or his representative.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's entitlement to an evaluation in excess of 20 percent for his Type II diabetes mellitus for the period prior to August 10, 2009; an evaluation in excess of 60 percent for his Type II diabetes mellitus for the period on and after August 10, 2009; and a total rating for compensation purposes based on individual unemployability.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

2.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

